******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
             STATE OF CONNECTICUT v.
              MARCELLUS CATCHINGS
                    (AC 36006)
                  Beach, Sheldon and Lavery, Js.*
   Argued September 19, 2016—officially released February 7, 2017

   (Appeal from Superior Court, judicial district of
            Stamford-Norwalk, White, J.)
  Laila Haswell, senior assistant public defender, for
the appellant (defendant).
   Rita M. Shair, senior assistant state’s attorney, with
whom were Richard Colangelo, state’s attorney, and,
on the brief, Paul J. Ferencek, senior assistant state’s
attorney, for the appellee (state).
                          Opinion

   LAVERY, J. The defendant, Marcellus Catchings,
appeals from the judgment of conviction, rendered after
a jury trial, of attempt to commit assault in the first
degree in violation of General Statutes §§ 53a-49 (a) (2)
and 53a-59 (a) (1).1 On appeal, the defendant claims
that there was insufficient evidence to establish beyond
a reasonable doubt his intent to inflict serious physical
injury on another person, as required for a conviction
of attempt to commit assault in the first degree. We
affirm the judgment of the trial court.
   The jury reasonably could have found the following
facts. In the early morning hours of March 18, 2011,
Patricia Beverly was pulling into the driveway of a pool
hall in Stamford when her vehicle was struck by another
vehicle. Beverly exited her car to confront the other
driver, but the other driver drove off. The defendant,
who was friends with the driver whose vehicle had
struck Beverly’s vehicle, pulled into the pool hall a
couple of minutes later. The defendant was heavily
intoxicated,2 and was illegally in possession of a loaded
nine millimeter semiautomatic pistol without a permit.
Prior to getting out of his car, the defendant cocked
his gun, not noticing that there was already a cartridge
in the chamber, which caused the gun to jam and
become temporarily inoperable.3 At some point after
exiting his car, the defendant began ‘‘waving’’ his gun
around and then aimed the gun at Beverly. Beverly
retreated around the corner of the building and called
911. After learning that someone had called the police,
the defendant put his gun back into his waistband and
called a friend to obtain a ride before the police arrived.
   Officer William Garay of the Stamford Police Depart-
ment responded to the scene and spotted the defendant
walking down a nearby street while talking on his cell
phone. Recognizing that the defendant fit the descrip-
tion of the person who reportedly was waving a gun,
Garay exited his marked police cruiser near where the
defendant was walking, shined a spotlight on the defen-
dant, and instructed the defendant to show his hands.
The defendant recognized Garay as a police officer but,
because he was carrying an illegal firearm, ignored Gar-
ay’s commands and continued walking. Garay drew his
gun, aimed it at the defendant, and ordered him to stop
and show his hands. The defendant again ignored Garay
and kept walking. Garay began advancing toward the
defendant with his gun drawn and shouted for the defen-
dant to get on the ground. The defendant then broke
into a run, and Garay chased after him.
   At some point during the chase, Officer Luis Vidal of
the Stamford Police Department arrived on the scene
and attempted to block the defendant’s path of escape
by driving his cruiser onto the sidewalk at an angle in
front of where the defendant was running. Garay, who
was positioned behind and to the left of the defendant,
could not see the defendant’s right hand as he ran,
which was ‘‘somewhere in his stomach and waistband
. . . area.’’ Just as Vidal stopped and exited his cruiser,
the defendant, while still running, suddenly removed
his gun from his waistband, ‘‘turned toward his right’’
with the gun in his right hand, and pointed the gun
directly at Garay’s midsection. Garay, who was about
fifteen feet away, thought that the defendant was going
to shoot him, and fired a shot at the defendant that
missed. As Garay fired the shot, the defendant ‘‘[a]lmost
simultaneously’’ ‘‘dropped’’ his gun to the ground.
    Garay dropped his gun and tackled the defendant to
the ground. A violent struggle ensued. The defendant
pushed Garay off him and struggled to get away, ignored
Garay’s repeated demands to stop resisting, and evaded
Garay’s attempts to handcuff him by lying on his stom-
ach and clenching his hands beneath his chest. Vidal
‘‘jumped on’’ the defendant to help Garay restrain him.
Officer Faruk Yilmaz of the Stamford Police Depart-
ment arrived moments later and noticed the defendant’s
handgun, which was in a jammed and temporarily inop-
erable condition,4 lying about a foot away from where
the struggle was taking place. Yilmaz removed it from
the area before assisting with the defendant. Eventually,
the three officers subdued and arrested the defendant.5
   The defendant was subsequently charged with multi-
ple offenses, including attempt to commit assault in the
first degree. See footnote 1 of this opinion. On March
14, 2013, the jury found the defendant guilty on all
counts. The trial court thereafter rendered judgment
in accordance with the verdict, and imposed a total
effective sentence of fifteen years imprisonment and
five years of special parole. This appeal followed.
   The defendant claims that there was insufficient evi-
dence to convict him of attempt to commit assault in
the first degree because no reasonable jury could have
concluded beyond a reasonable doubt that he intended
to inflict serious physical injury on Garay. In support
of this claim, the defendant argues that ‘‘[t]he simple act
of pointing a gun, without any accompanying assertive
behavior that could permit an inference of specific
intent to seriously injure [Garay] by shooting him, is
too equivocal an act to prove intent.’’ In response, the
state contends that it introduced additional evidence,
beyond the defendant’s mere act of pointing the gun at
Garay, to establish the defendant’s intent, including the
defendant’s conduct prior to the encounter with Garay
and the fact that the defendant raised his gun at Garay
while attempting to resist arrest. We agree with the
state.6
  ‘‘In reviewing the sufficiency of the evidence to sup-
port a criminal conviction we apply a two-part test.
First, we construe the evidence in the light most favor-
able to sustaining the verdict. Second, we determine
whether upon the facts so construed and the inferences
reasonably drawn therefrom the [finder of fact] reason-
ably could have concluded that the cumulative force
of the evidence established guilt beyond a reasonable
doubt. . . . In evaluating evidence, the trier of fact is
not required to accept as dispositive those inferences
that are consistent with the defendant’s innocence. . . .
The trier may draw whatever inferences from the evi-
dence or facts established by the evidence it deems to
be reasonable and logical. . . . This does not require
that each subordinate conclusion established by or
inferred from the evidence, or even from other infer-
ences, be proved beyond a reasonable doubt . . .
because this court has held that a jury’s factual infer-
ences that support a guilty verdict need only be reason-
able. . . .
   ‘‘[A]s we have often noted, proof beyond a reasonable
doubt does not mean proof beyond all possible doubt
. . . nor does proof beyond a reasonable doubt require
acceptance of every hypothesis of innocence posed by
the defendant that, had it been found credible by the
trier, would have resulted in an acquittal. . . . On
appeal, we do not ask whether there is a reasonable
view of the evidence that would support a reasonable
hypothesis of innocence. We ask, instead, whether there
is a reasonable view of the evidence that supports the
jury’s verdict of guilty.’’ (Citation omitted; internal quo-
tation marks omitted.) State v. Hedge, 297 Conn. 621,
656–57, 1 A.3d 1051 (2010).
   Turning to the relevant statutory provisions, § 53a-
49 (a) provides in relevant part that ‘‘[a] person is guilty
of an attempt to commit a crime if, acting with the kind
of mental state required for commission of the crime,
he . . . (2) intentionally does . . . anything which,
under the circumstances as he believes them to be, is
an act or omission constituting a substantial step in a
course of conduct planned to culminate in his commis-
sion of the crime.’’ Section 53a-59 (a) provides in rele-
vant part that ‘‘[a] person is guilty of assault in the first
degree when: (1) With intent to cause serious physical
injury to another person, he causes such injury to such
person or to a third person by means of a deadly
weapon . . . .’’
   Thus, ‘‘[i]n order to sustain a conviction for attempt
to commit assault in the first degree, the state must
have presented evidence from which the jury reason-
ably could have found beyond a reasonable doubt that
the defendant did something constituting a substantial
step in a course of conduct planned to culminate in his
commission of the crime . . . namely, assault with the
intent to cause serious physical injury to another person
. . . . Regarding the substantial step requirement, we
have held that [a] substantial step must be something
more than mere preparation, yet may be less than the
last act necessary before the actual commission of the
substantive crime . . . . In order for behavior to be
punishable as an attempt, it need not be incompatible
with innocence, yet it must be necessary to the consum-
mation of the crime and be of such a nature that a
reasonable observer, viewing it in context could con-
clude beyond a reasonable doubt that it was undertaken
in accordance with a design to violate the statute. . . .
   ‘‘Regarding the intent requirement, an individual acts
intentionally with respect to a result or to conduct . . .
when his conscious objective is to cause such result
or to engage in such conduct . . . . Intent may be,
and usually is, inferred from [a] defendant’s verbal or
physical conduct [as well as] the surrounding circum-
stances. . . . Nonetheless, [t]here is no distinction
between circumstantial and direct evidence so far as
probative force is concerned. . . . Moreover, [i]t is not
one fact, but the cumulative impact of a multitude of
facts which establishes guilt in a case involving substan-
tial circumstantial evidence. . . . Finally, we under-
score that intent [can] be formed instantaneously and
[does] not require any specific period of time for
thought or premeditation for its formation. . . . Intent
is a question of fact, the determination of which should
stand unless the conclusion drawn by the trier is an
unreasonable one.’’ (Citations omitted; internal quota-
tion marks omitted.) State v. Carter, 317 Conn. 845,
856–57, 120 A.3d 1229 (2015).
   Our resolution of the defendant’s sufficiency of the
evidence claim must begin with a review of Carter, in
which our Supreme Court rejected a sufficiency claim
premised on the argument that the mere act of pointing
a gun at someone is insufficient to establish intent.
Id., 857. In Carter, several uniformed police officers
approached the defendant in a bar after learning that
he had threatened to ‘‘ ‘pop this white dude.’ ’’ Id., 848.
The defendant turned, removed a handgun from his
pocket, and pointed it at one of the officers’ midsection.
Id., 849. The officer and the defendant pointed their
guns at each other for a few seconds, with neither
attempting to shoot, until the defendant lowered his
gun and turned the other way. Id., 850. The defendant
began struggling with the officers who attempted to
handcuff him before eventually surrendering at gun-
point. Id.
   The defendant was convicted of, inter alia, attempt
to commit assault in the first degree and claimed, on
appeal, that there was insufficient evidence to establish
his intent to inflict serious physical injury on the officer
at whom he pointed his gun. Id., 851–52. In rejecting
that claim, our Supreme Court relied on the fact that
the defendant aimed specifically at the officer’s midsec-
tion, an area of her body particularly susceptible to
substantial physical injury; id., 858; that the defendant
placed his finger on the trigger guard, ‘‘one of the last
steps that an individual must take before firing a gun’’;
id.; that the defendant, after aiming the gun, ‘‘positioned
himself in a shooting stance’’ and ‘‘maintained that posi-
tion for approximately five seconds despite repeated
orders to drop the gun’’; id.; and that the officer was
‘‘so sure the defendant was going to shoot her’’ that
she began to remove the safety mechanism on her own
gun. Id. The court also noted that, after the officers
closed in on the defendant, ‘‘he attempted to maintain
possession of his gun rather than acquiesce,’’ and that
‘‘it would not have been unreasonable [given his earlier
actions] for the jury to infer that he was attempting to
maintain possession of the gun to use it.’’ Id. Finally,
the court observed that, approximately one hour before
the standoff, the defendant ‘‘had expressed an intention
and willingness to use the gun by threatening to shoot
a particular ‘white dude.’ ’’ Id., 859.
   In addition to the factors bearing on the court’s deci-
sion in Carter, this court recognized in State v.
Osbourne, 138 Conn. App. 518, 530–31, 53 A.3d 284,
cert. denied, 307 Conn. 937, 56 A.3d 716 (2012), that a
sudden movement to procure a loaded firearm, when
made in the course of an attempt to arrest, is especially
indicative of an intent to use the firearm to shoot and
cause serious physical injury to the pursuing officer.
The defendant in Osbourne, after attempting to flee
from police officers who approached him on the street,
began violently resisting the officers’ attempts to physi-
cally subdue him, prompting one of the officers to utilize
his Taser gun. Id., 522–23. After the second tasing cycle,
the defendant quickly reached into his pocket and par-
tially removed a loaded handgun, at which point the
officers immediately intervened, removed the gun from
the defendant’s possession, and handcuffed him. Id.,
523. Rejecting the defendant’s claim on appeal that
there was insufficient evidence of his intent, this court
concluded that ‘‘[t]he defendant’s act of reaching
quickly into his pocket and grabbing a cocked and
loaded gun while struggling with uniformed police offi-
cers who were attempting physically and by verbal com-
mand to subdue him reasonably could have been found
not only to have been the start of a line of conduct
leading naturally to securing the gun and using it to
shoot and cause serious physical injury to each of the
three officers, but also to have been strongly corrobora-
tive of his alleged purpose to engage in such conduct
and cause such results, and thus to commit assault in
the first degree against each officer.’’ Id., 530–31.
  In the present case, on the basis of the evidence
adduced at trial, the jury reasonably could have con-
cluded that the defendant intended to shoot and cause
serious physical injury to Garay. Leading up to the
encounter, the defendant, who knew that the police
were searching for him because he had brandished his
gun at Beverly, recognized Garay to be a police officer.
In order to avoid being arrested and prosecuted for
carrying a firearm without a permit, the defendant
ignored Garay’s orders to show his hands. When Garay
raised his gun and ordered the defendant to get on
the ground, the defendant ran. After a brief chase, the
defendant, while running full speed, abruptly removed
his gun from his waistband, turned his body partially
around toward Garay, and pointed his gun directly at
Garay’s midsection from fifteen feet away. Therefore,
contrary to the defendant’s contention, the evidence at
trial demonstrated not only that the defendant pointed
his gun at Garay, but that he did so in an abrupt and
purposeful manner while engaged in a prolonged effort
to resist being arrested and charged with unlawful pos-
session of a firearm. Viewing the defendant’s actions
in context with these surrounding circumstances, the
jury reasonably could have inferred that the defendant,
in order to effectuate his escape, pointed his gun at
Garay with the intent to shoot him in the midsection,
‘‘an area of [his] body that would be likely to inflict
physical injury which creates a substantial risk of death
. . . .’’ (Internal quotation marks omitted.) State v. Car-
ter, supra, 317 Conn. 858; see Godsey v. State, 719
S.W.2d 578, 583 (Tex. Crim. App. 1986) (finding suffi-
cient evidence of intent to kill where defendant deliber-
ately removed handgun from waistband after seeing
police officers, ignored orders to drop gun, and then
pointed gun directly at officers).7
   Furthermore, Garay testified that when the defendant
turned and pointed the gun at him, he fired a shot at
the defendant because he thought the defendant was
going to shoot him. As Garay fired, the defendant
‘‘[a]lmost simultaneously’’ ‘‘dropped’’ his gun to the
ground. The defendant was tackled by Garay immedi-
ately thereafter, and although he continued to resist,
he was ultimately handcuffed and subdued by the three
officers. The jury reasonably could have inferred from
this evidence that the defendant turned and pointed his
gun at Garay with the intent to shoot him, but was
interrupted from taking a further step toward that
desired result by Garay, who forced the defendant to
drop his weapon by firing at him. See State v. Pinnock,
220 Conn. 765, 775, 601 A.2d 521 (1992) (‘‘[t]he attempt
is complete and punishable, when an act is done with
intent to commit the crime . . . whether the purpose
fails by reason of interruption or for other extrinsic
cause’’ [internal quotation marks omitted]). Even if,
however, the defendant relinquished his intention to
shoot Garay when he dropped the gun, ‘‘that change
would not negate his earlier intention, and the brevity
of that intent is irrelevant.’’ State v. Carter, supra, 317
Conn. 858.
  The defendant’s conduct prior to the encounter with
Garay further supports the jury’s finding that the defen-
dant harbored the requisite intent to shoot and cause
serious physical injury to Garay. See State v. Commer-
ford, 30 Conn. App. 26, 34, 618 A.2d 574 (intent to
commit assault can be inferred from ‘‘events leading
up to and immediately following the incident’’ [internal
quotation marks omitted]), cert. denied, 225 Conn. 903,
621 A.2d 285 (1993). The defendant admitted at trial
that, prior to his confrontation with Beverly, he cocked
his gun in order to load a cartridge into the chamber
despite the fact that the gun was already loaded. The
jury reasonably could have inferred from this evidence
that the defendant wanted to ensure that the gun was
ready to fire, and therefore that he possessed a willing-
ness, if not a specific intention, to fire the gun. Although
the defendant presumably did not engage in this prepa-
ratory act in anticipation of an encounter with police,
it is nevertheless probative of his state of mind. See
State v. Carter, supra, 317 Conn. 859 (relying in part
on fact that ‘‘one hour before the defendant’s standoff
with [the officer], the defendant had expressed an inten-
tion and willingness to use the gun by threatening to
shoot a particular ‘[dude],’ ’’ despite fact that threat was
not directed at officer). We conclude that the evidence
of this prior conduct, coupled with the circumstances
surrounding the defendant’s encounter with Garay, pro-
vided sufficient evidence to support a reasonable jury’s
finding of intent to inflict serious physical injury beyond
a reasonable doubt.
   The defendant nevertheless argues that the evidence
was insufficient to support the jury’s finding of intent.
Neither of his two primary arguments in this regard are
availing. First, he argues that there is no evidence that
he placed his finger on the trigger8 or fired the gun
after pointing it at Garay. The absence of those facts,
however, does not preclude the jury’s finding of intent
to inflict serious physical injury. ‘‘Although the actual
firing of a gun provides strong evidence of intent, the
absence of such evidence does not automatically render
the evidence insufficient . . . . As we have previously
noted, [i]t is not one fact, but the cumulative impact of
a multitude of facts which establishes guilt . . . .’’
(Internal quotation marks omitted.) Id., 860; see also
State v. Osbourne, supra, 138 Conn. App. 531 (affirming
jury’s finding of intent on basis of evidence that defen-
dant partially removed gun from pocket). Those princi-
ples apply with particular force in the present case
because, as previously explained, the jury reasonably
could have concluded that ‘‘it was only the show of
overwhelming force [by police] that persuaded the
defendant to relinquish [his] intent.’’ State v. Carter,
supra, 317 Conn. 859.
  In any case, whether or not the defendant discharged
the gun or placed his finger on the trigger misses the
point. To be guilty of criminal attempt, the defendant
need only take a ‘‘substantial step’’ in a course of con-
duct planned to culminate in the commission of the
crime; see General Statutes § 53a-49 (a) (2); and, in
determining whether the defendant took the necessary
substantial step, the focus is ‘‘on what the [defendant]
has already done and not what remains to be done.’’
(Internal quotation marks omitted.) State v. Daniel B.,
164 Conn. App. 318, 331, 137 A.3d 837, cert. granted,
323 Conn. 910,       A.3d       (2016). Because the jury
reasonably could have found that the defendant
engaged in the substantial step of pointing his gun at
Garay; see State v. Cox, 293 Conn. 234, 246 n.9, 977
A.2d 614 (2009); and that he did so with the intent to
inflict serious physical injury, he is guilty of attempt to
commit assault in the first degree regardless of whether
he subsequently placed his finger on the trigger or fired
the gun.9 See State v. Carter, supra, 317 Conn. 861
(‘‘defendant’s claim that he did not rack the gun, even
if true, would only support the proposition that he did
not take the next step to complete the crime, which,
of course, is irrelevant to the inquiry whether he took
a prior substantial step to commit the offense’’ [empha-
sis in original]).
   Second, the defendant argues that he could not have
formed the intent to inflict serious physical injury
because, at the time of his confrontation with Garay,
his gun was jammed and thus would not have fired
even if he had pulled the trigger. We disagree. The
attempt statute merely requires the state to prove that
the defendant took a substantial step ‘‘under the circum-
stances as he believe[d] them to be . . . .’’ General
Statutes § 53a-49 (a) (2). That statutory language
‘‘sweeps aside any consideration of the defense of
impossibility, including the distinction between so-
called factual and legal impossibility. Under [§ 53a-49
(a) (2)], the liability of the actor turns on his purpose,
considered in the light of his beliefs, and not on what
is actually possible under existing circumstances. If the
actor attempted to pick an empty pocket of another
person mistakenly thinking it contained money, he
would be guilty of attempted larceny.’’ D. Borden &
L. Orland, 10 Connecticut Practice Series: Connecticut
Criminal Law (2d Ed. 2007) p. 115. In view of that
principle, the existence of the jam in the present case
does not bear on the jury’s determination that the defen-
dant was guilty of attempt to commit assault in the first
degree if the defendant believed the gun to be operable
and ready to fire when he pointed it at Garay. See State
v. Carter, supra, 317 Conn. 861 (fact that gun was not
racked and thus incapable of firing did not negate intent
element because ‘‘it [was] . . . entirely reasonable for
[the jury] to infer that the defendant did not know that
it was necessary to rack the gun’’ in order to fire it).
  Our review of the record discloses ample evidence
from which the jury reasonably could have concluded
that the defendant was unaware that his gun was inoper-
able when he raised it at Garay. First, the state pre-
sented evidence that the defendant was intoxicated
around the time of the events in question; see footnote
2 of this opinion; from which the jury reasonably could
have inferred that the defendant failed to notice that
he had caused the gun to jam by cocking it when there
was already a cartridge in the chamber. Although the
defendant argues that the jam was readily apparent
because it caused the barrel of the gun to protrude
outward, it was not unreasonable for the jury to have
concluded that, given his intoxication, the defendant
failed to notice the jam. Moreover, the defendant did
not mention the jam in the sworn, written statement
that he provided to the police the day after his arrest.10
In the statement, the defendant claimed, untruthfully,
that prior to confronting Beverly he ‘‘made sure that
[his gun] was on safety and that there [were] no bullets
in the chamber.’’ The defendant further claimed that
while running from the scene he attempted to throw
his gun over an adjacent fence and, contrary to his
testimony at trial, that he did not realize that a police
officer was chasing him. Despite the defendant’s appar-
ent willingness to downplay certain facts to the police
in order to portray himself in a more favorable light,
he did not mention the fact that the gun was jammed
or make any suggestion that he believed that the gun
was inoperable. On the basis of this evidence, it was
entirely reasonable for the jury to have discounted the
defendant’s testimony at trial that he was aware of the
jam prior to his encounter with Garay. See State v.
Gary, 273 Conn. 393, 406, 869 A.2d 1236 (2005) (‘‘[T]he
[finder] of fact is not required to accept as dispositive
those inferences that are consistent with the defen-
dant’s innocence . . . . [P]roof beyond a reasonable
doubt [does not] require acceptance of every hypothesis
of innocence posed by the defendant . . . .’’ [Internal
quotation marks omitted.]). The jury reasonably could
have determined that the defendant was unaware of
the jam, and therefore believed the gun to be fully opera-
ble and ready to fire when he pointed it at Garay.
Accordingly, the existence of the jam does not negate
the jury’s finding of intent to inflict serious physical
injury.
   The judgment is affirmed.
   In this opinion the other judges concurred.
   * The listing of judges reflects their seniority status on this court as of
the date of oral argument.
   1
     The defendant also was convicted of assault of a peace officer in violation
of General Statutes § 53a-167c (a) (1), and carrying a pistol or revolver
without a permit in violation of General Statutes § 29-35 (a). Those convic-
tions are not at issue in this appeal.
   2
     Sometime later, after the defendant was arrested, he submitted to a
blood test that determined his blood alcohol content to be 0.272, a ‘‘high’’
alcohol content, albeit ‘‘not lethally so.’’ At trial, the defendant, who testified
in his own defense, admitted that he drank a pint of Hennessy about thirty
minutes prior to the events in question.
   3
     By cocking the gun while there was already a cartridge in the chamber,
the defendant forced a second cartridge into the chamber which caused
the jam. Although the gun could not be fired in that condition, the defendant
could have fixed the jam in a matter of seconds simply by pulling back on
the slide and releasing the two cartridges from the chamber.
   4
     The state conceded at trial that when the defendant pointed the gun at
Garay, the gun ‘‘was jammed’’ and ‘‘was not going to fire.’’
   5
     The defendant, Garay, and Vidal all sustained injuries in the struggle.
Immediately after the incident, the defendant was taken to Stamford Hospital
for treatment where he presented with abrasions on his hand, swollen lips,
and a laceration in his mouth. Garay sprained his left shoulder and sustained
bruises and cuts on his right hand. Vidal sustained a contusion to his
right hand.
   6
     It remains an open question in Connecticut ‘‘whether the mere act of
pointing a gun at someone is sufficient to establish intent to inflict serious
physical injury beyond a reasonable doubt . . . .’’ State v. Carter, 317 Conn.
845, 857, 120 A.3d 1229 (2015). Because, contrary to the defendant’s argu-
ment, this case does not merely involve the isolated act of pointing a gun
at someone, we need not resolve that issue in the present case.
   7
     In Godsey v. State, supra, 719 S.W.2d 578, a decision our Supreme Court
has cited with approval; see State v. Carter, supra, 317 Conn. 860; the
defendant, after seeing multiple uniformed officers with their guns pointed
at him, deliberately removed a loaded handgun from his waistband, ignored
the officers’ commands to drop the gun and put his hands on his head, and
pointed the gun at the officers as if he were aiming. Godsey v. State, supra,
583. In finding that there was sufficient evidence of the defendant’s intent
to kill, the court observed that ‘‘[w]e are not holding that the pointing of
the loaded gun, in and of itself, is sufficient. Rather, the context of the
offense, the way in which the pointing came about [and] the facts and
circumstances of the offense, prove the intent.’’ Id. The court noted the
specific manner in which the defendant exhibited the gun, explaining that
the defendant ‘‘was not merely waving the gun around,’’ but ‘‘deliberately
pulled it out . . . after seeing the armed officers with their guns pointed
at him’’ and proceeded to ‘‘point the gun in such a way that it was almost
as if he were ‘drawing a bead’ on [two of the officers].’’ Id. Finally, the
court relied on the evidence of the defendant’s ‘‘suicide wishes,’’ which, it
reasoned, supported the inference that the defendant ‘‘could have decided
to shoot the officers so that they would then shoot him.’’ Id.
   8
     After the defendant’s arrest, police examined his gun and discovered
his fingerprints on the magazine and his DNA on the slide. Trace evidence
on the trigger, however, was insufficient for a DNA comparison.
   9
     The defendant relies on State v. Dunn, 26 Conn. App. 114, 124, 598 A.2d
658 (1991), in which this court stated that ‘‘it would have been permissible
to infer that the defendant did not intend to cause serious injury to [the
victim] from the fact that he did not shoot [the victim] despite the opportunity
and means to do so . . . .’’ (Emphasis added.) Id., 124. That observation,
however, was made in the context of whether there was evidence of the
defendant’s intent to inflict an injury that was serious in nature, and is
therefore inapposite in the present case, which concerns the distinct issue
of whether there was evidence of the defendant’s intent to shoot Garay. See
State v. Carter, supra, 317 Conn. 861–62 (distinguishing Dunn). Moreover,
although it may in theory be permissible for a jury to infer a lack of intent
where the defendant does not fire the gun, the jury was not required to
draw that inference under the circumstances of the present case. To suggest
otherwise misunderstands our standard of review for sufficiency of the
evidence claims. See State v. Hedge, supra, 297 Conn. 657 (‘‘On appeal, we
do not ask whether there is a reasonable view of the evidence that would
support a reasonable hypothesis of innocence. We ask, instead, whether
there is a reasonable view of the evidence that supports the jury’s verdict
of guilty.’’ [Internal quotation marks omitted.]).
   10
      The entirety of the defendant’s statement, which he provided to multiple
officers of the Stamford Police Department after executing a written waiver
of his rights, reads as follows: ‘‘My name is Marcellus D. Catchings and I’m
24 years old. My date of birth is 8/6/86. I live at 47 Hastings St, Bridgeport,
CT and I have lived there for about five to six months. I’m currently unem-
ployed. I give this voluntary sworn statement to Officer A. Gonzalez and
Officer Rodriguez.
   ‘‘On Thursday, March 17, 2011 at about 7:30 PM I was at a basketball game
at AIT, (High Ridge Road), and after the game I went to my grandmother’s,
(Jeanette Catchings), house at 46 Durant Street. I left my grandmothers
house with Tamika Collighan who picked me up in her car and we went to
[Banks] Pool Hall in the south end. We got there around eleven something.
   ‘‘In the parking lot of [Banks] someone gave me a drink of Vodka with
juice. I then got a pint of Hennessey from [Banks] and went outside and
started talking with everyone. There was about nine or more people outside.
It took me about 20-30 minutes to finish the Hennessy. I saw some girls
who came there and started fighting with a girl that I was talking with,
(Danielle), and I was supposed to leave with on that night.
   ‘‘I pulled a gun out from my waist and I made sure that it was on safety
and that there was no bullets in the chamber. I was telling everyone to stop
fighting. The gun I had I was pointing it towards the sky. It was a 9MM.
People started running and I guess someone had called the cops. I [saw]
one cop car coming so I ran.
   ‘‘While I was running I saw a cop car in front of me and I threw the gun
which I had [in] my hand. I tried to throw it over the fence but I heard it
hit the fence and fall on the ground. I ended up on the ground and then the
cops started kicking me and all I remember is being in the car after that.
   ‘‘I didn’t point the gun at a cop because I didn’t know there was a cop
on foot running behind me. I thought that he was still in the car. The whole
day the gun was on safety and there were no bullets in the chamber. On
this date I only had those drinks I didn’t do any drugs.’’